Citation Nr: 1202753	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of overpayment of nonservice-connected pension benefits in the stated amount of $5,440.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961 and from November 1962 to April 1965.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.  

In March 2010, the Board remanded this matter for a determination as to the validity of the debt created.

Thereafter, the Houston, Texas, RO assumed jurisdiction of the claim.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's income, with consideration of the cost of life's basic necessities, is not sufficient to permit repayment of the balance of the indebtedness without financial hardship. 

2.  Collection of the indebtedness would nullify the purpose for which pension benefits were intended. 

3.  Failure to make restitution would not result in unjust enrichment.






CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of $5440.00 would violate the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating action dated September 2005, the RO in Nashville, TN, granted entitlement to nonservice-connected pension benefits, effective from April 26, 2005, with payment beginning in May 2005. 

Under 38 C.F.R. § 3.666, if any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction. 

In October 2006, VA received information that the Veteran was incarcerated on April 18, 2006 for a felony offense.  As such, the Pension Maintenance Center at the RO in Milwaukee, WI (hereinafter PMC), sent the Veteran a letter proposing to terminate his pension benefits, effective June 17, 2006.  The Veteran was informed that the proposed termination would result in an overpayment of benefits but that he could avoid the termination by submitting evidence showing he was incarcerated for less than 60 days.  The Veteran did not submit any such evidence and, in December 2006, VA sent the Veteran a letter informing him that his pension benefits were terminated, effective June 17, 2006, the 61st day of imprisonment. 

In January 2007, VA informed the Veteran that the change in his benefits resulted in him being paid $1,779.87 more than he was entitled to receive. 

In November 2006, VA received information that a warrant had been issued for the Veteran's arrest on May 22, 1997, for violation of parole, and the Veteran had been arrested on March 20, 2006.  The Board observes that pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  A fugitive felon is defined as a person who is a fugitive by reason of (i) fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  See 38 C.F.R. § 3.666(e)(1), (2). 

PMC sent the Veteran a letter informing him of the law regarding fugitive felons and that he could submit evidence showing the warrant had been cleared.  The letter also informed the Veteran that termination of his pension benefits was proposed, effective May 1, 2005, if the requested evidence was not submitted within 60 days of the date of the letter, which would result in an overpayment of benefits.  The Veteran did not submit the requested information and, in February 2007, the RO sent him a letter advising that his pension benefits had been terminated, effective May 1, 2005, the day the Veteran's pension payments began. 

Later in February 2007, VA sent the Veteran a letter informing him that he had pension indebtedness in the amount of $5,988. 

In March 2007, the Veteran submitted a statement to PMC that was accepted as a request for waiver of the overpayment and, in April 2007, PMC denied the Veteran's request for a waiver.  PMC informed the Veteran that his first debt of $1,779.87 was created in December 2006, for the period of June 17, 2006 through December 31, 2006, and that his second debt of $4,208.13 was created in February 2007, for the period of May 1, 2005 through June 17, 2006, which created a total debt of $5, 988.00. 

The Veteran submitted a notice of disagreement as to the waiver denial and the amount of the overpayment.  In his notice of disagreement, the Veteran informed the PMC that he was arrested on March 20, 2006 and stated that he did not receive $5,988.00 from VA. 

As a result of the Veteran forwarding evidence showing that the warrant was cleared on March 20, 2006, the day he was arrested, PMC, in May 2007, sent the Veteran a letter informing him that his pension benefits were restarted effective March 20, 2006 and would continue until the 61st day of incarceration, May 19, 2006.  PMC later indicated that the 61st day following March 20, 2006 was May 20, 2006. 

In December 2007, the Veteran perfected his appeal to the Board by submitting a VA Form 9.  Thereafter, PMC sent the Veteran statements of the case (SOC) that indicated his overpayment amount now totaled $5,440.00.  A November 2007 SOC indicated that an overpayment of $3,660.13 was created during the period of May 1, 2005 through March 19, 2006, due to the Veteran's fugitive felon status, and a second overpayment of $1,779.87 was created during the period of June 17, 2006 through December 31, 2006, due to him being incarcerated for a felony. 

As a result of the Veteran having an outstanding warrant at the time pension benefits were granted, he was not entitled to receive nonservice-connected pension benefits until the warrant was cleared.  See 38 C.F.R. § 3.666(e).  Therefore, the first overpayment was created for the time period of May 1, 2005, the date pension benefits were first awarded, through March 19, 2006, the day before he was arrested and the warrant cleared. 

Because the Veteran was arrested and incarcerated for violation of parole, he was considered a convicted felon from the date of arrest on March 20, 2006.  As such, the second overpayment was created for the time period of May 20, 2006, the 61st day following his arrest and "conviction," through December 31, 2006, the last day for which the Veteran received pension benefits. 

In March 2010, the Board remanded this matter to determine the validity of the debt.  Pursuant to the Board remand, the requested development was performed.  

The law precludes waiver of recovery of an overpayment or collection of any indebtedness where any one of the following elements is found to exist: (1) Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302. 

The Board's review of the record in this case reflects that the RO did not find that the appellant's actions represented intentional behavior to obtain government benefits to which he was not entitled which is necessary for a finding of fraud, misrepresentation, or bad faith.  Therefore, the issue now is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  The following is pertinent to this matter:

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

As noted above, the Veteran did not inform the VA of his outstanding warrant or of his incarcerations.  As such, he was at fault in the creation of the debt.  

Another significant element for consideration in deciding a waiver request is whether the recovery would result in undue financial hardship. 

In this regard, the Board notes that the Veteran has reported that following his incarceration he is homeless and does not have any source of income.  It also appears, based upon letters received from the Veteran, that he has undergone quadruple bypass surgery.  

The Board finds that repayment of the indebtedness would cause undue hardship. 

The purpose of VA's pension program is to provide subsistence to disabled wartime veteran's whose income would not otherwise be sufficient to meet their needs.  Recovery, would deprive the Veteran of income needed for his subsistence, and thereby defeat the purpose of the program. 

Collection of the indebtedness would not result in unjust enrichment.  The Veteran does not currently have the means to support himself and appears to be in ill health.  It does not appear that relieving him of this debt would put him in a better financial situation.  

It also appears that if the Board were not to waive the indebtedness at this point that more development would be required in the form of obtaining additional financial information from the Veteran.  The requested development would create additional cost to the government which would at least equal or exceed the current amount of indebtedness.   

In sum, the equities favor waiver of the overpayment.  The circumstances indicate a need for reasonableness and moderation in the exercising of the Government's right to collect the debt charged to the appellant.  Accordingly, the Board concludes that recovery of the overpayment would be against equity and good conscience.  Waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $5,440.00 is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

In light of the Board's decision to grant a waiver, the question of the validity of the debt is now moot.  Accordingly, the Veteran's claim as it relates to the validity of the debt is dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).  


ORDER

Entitlement to a waiver of recovery of the overpayment of pension benefits in the calculated amount of $5440.00, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


